Title: From George Washington to Horatio Gates, 8 October 1780
From: Washington, George
To: Gates, Horatio


                  
                     
                     Sir
                     Head Quarters near Passaic Falls 8th October 1780
                  
                  I have received your several favors of the 30th August—3d and
                     15th September. The first reached me only two days before I
                     sat out for Harford, to meet Count Rochambeau and the
                     Chevalier de Ternay— the two last came to hand while I was absent. The first
                     account, which I received of the unfortunate affair near Campden, was by a Copy
                     of your letter of the 20th August, from Hillsborough, to the president of
                     Congress. The shock was the greater, as the operations, a few days preceding
                     the Action, were much in our favor. The behavior of the Continental Troops does
                     them infinite honor. The accounts, which the Enemy give of the action, shew
                     that their Victory was dearly bought. Under present circumstances, the System
                     which you are pursuing seems extremely proper. It would answer no good purpose
                     to take a position near the enemy, while you are so far inferior in force. If
                     they can be kept in check, by the light irregular troops under Colo. Sumpter
                     and other active Officers, they will gain nothing by the time which must be
                     necessarily spent by you, in collecting and arranging the new Army—forming
                     Magazines and replacing the Stores which were lost in the Action.
                  Further detachments from this Army will very much depend upon the
                     measures which the enemy mean ultimately to pursue. While they maintain a
                     superiority by sea, they have an infinite advantage over us—as they can send
                     off a detachment from their Army, make a stroke and return again, while a part
                     of ours may be marching to meet them at the point of destination. Indeed, our
                     reduction of numbers will be so great, by the expiration of the times of the
                     Levies the last of December, that the enemy may then make a very considerable
                     detachment, and yet leave a force sufficient to make us apprehensive for the
                     safety of the Highland posts, and for the security of the communication thro’
                     Jersey, on which we in a great measure depend for supplies.
                  It was owing to the fatal policy of temporary inlistments, that
                     the enemy were enabled to gain the footing which they hold in the southern
                     States, and it is much to be feared that the same Cause will be attended with
                     an increase of disagreeable effects. They are well acquainted with the periods
                     of our dissolution, and have scarcely ever failed of taking advantage of them;
                     and we can hardly suppose they will be more negligent this Winter than the
                     preceding ones.
                  Preparations have been some time making for an embarkation from
                     New York—The destination is publickly said to be to the southward, and I think
                     probability is in favor of that report. Should a further extension of their
                     conquests in that quarter be their object, I am in hopes that the force
                     collecting by the exertions of North Carolina—Virginia and Maryland, will keep
                     them confined to the limits of south Carolina at least, ’till a better general
                     disposition of our Affairs can be made, or untill we may receive more effectual
                     assistance from our Allies—a measure which they have most seriously in view,
                     and of which an unlucky coincidence of circumstances has hitherto deprived us.
                  The French Fleet has blocked up in the harbour of Newport almost
                     ever since its arrival there, by a superior British Squadron, which superiority
                     has been lately increased by the arrival of Admiral Rodney from the West Indies
                     with ten ships. Count de Guichen touched no where upon this Coast, tho’ by a
                     variety of accounts he was up as high as the Latitude of 26 and by some higher.
                     The report of his having taken 100 sail of British Merchantmen is, I imagine,
                     premature, as we have intelligence of a late date from the Havannah, and no such
                     circumstance is mentioned.
                  It will be of very great importance that I should be regularly
                     informed of every movement of the enemy, as I shall thereby be better enabled
                     to form an opinion upon any appearances in this quarter. I am Sir your most obt
                     and hble Servt
                  
                     Go: Washington
                  
               